Judgment was rendered against appellant in the county court of Carter county on the 20th day of January, 1910, for a violation of the prohibitory liquor law, and he was sentenced to pay a fine of $50 and 60 days' confinement in the county jail. Appellant did not perfect his appeal in this case until the 25th day of May, 1910. As the time for perfecting the appeal had expired before the appeal was perfected, this court is without jurisdiction to consider the case, and the appeal is therefore dismissed.